

115 HRES 331 IH: Expressing the policy of the United States with respect to a two-state solution between the State of Israel and the Palestinian people.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 331IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Franks of Arizona submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the policy of the United States with respect to a two-state solution between the State
			 of Israel and the Palestinian people.
	
 Whereas Jewish authorities supported the United Nations Partition Plan of 1947 that called for both a Jewish and an Arab state as successor authorities to the prior League of Nations British mandate in Palestine;
 Whereas both Jewish and Arab forces implied a de facto acceptance of the other’s existence in cease-fires and armistices after the 1948, 1967, and 1973 wars;
 Whereas Arab-Israel peace talks after 1967 have comported with the land for peace ideas of United Nations Security Council Resolution 242 (1967); Whereas the Camp David Accords between Israel and Egypt in 1978 foresaw a transitional arrangement for self-governance in the West Bank and Gaza pending negotiations between Israel, Egypt, Jordan, and Palestinian representatives on the territories’ final status;
 Whereas in 1988, Palestine Liberation Organization (PLO) Chairman Yasser Arafat made statements appearing to contemplate the establishment of a Palestinian state alongside Israel;
 Whereas the 1993 Israel-PLO Declaration of Principles, or Oslo Accords, anticipated a transitional Palestinian limited self-rule in the West Bank and Gaza pending final-status negotiations, and following this declaration the PLO expressed its recognition of Israel’s right to exist;
 Whereas in January 2001, President Clinton said I think there can be no genuine resolution to the conflict without a sovereign, viable, Palestinian state that accommodates Israelis’ security requirements and the demographic realities.;
 Whereas in 2002, President George W. Bush said My vision is two states, living side by side in peace and security.; Whereas in 2009, Israeli Prime Minister Netanyahu said that if Israel received an acceptable guarantee regarding demilitarization and Israel’s security needs, and if the Palestinians recognize Israel as the state of the Jewish people, then we will be ready in a future peace agreement to reach a solution where a demilitarized Palestinian state exists alongside the Jewish state;
 Whereas a poll taken in December 2016 and released in February 2017 indicated 54.7 percent of Israelis, 49.9 percent of Israeli Jews, and 44.3 percent of Palestinians support a two-state solution;
 Whereas on July 30, 2012, Fatah official Nabil Shaath stated that the Palestinian Authority government to be headed by Mahmoud Abbas need not recognize Israel;
 Whereas on November 26, 2014, Mahmoud Abbas stated that Palestine will never recognize the Jewishness of the state of Israel; Whereas on February 13, 2017, Hamas elected Yehiya Sinwar, a known criminal who is on record as stating that Israel has no right to exist;
 Whereas in their joint press conference on February 15, 2017, President Trump and Prime Minister Netanyahu expressed that the recognition of the Jewish state and Israel’s security needs is a key prerequisite to peace; and
 Whereas stonewalling on the Palestinian side is perceived by President Trump and others as unproductive such that President Trump on February 15, 2017, said I’m looking at two-state and one-state, and I like the one that both parties like. I'm very happy with the one that both parties like. I can live with either one.: Now, therefore, be it
	
 That it is the policy of the United States— (1)to oppose a two-state solution between the State of Israel and the Palestinian people if either party refuses to recognize the other party’s right to exist; and
 (2)if current Palestine Liberation Organization (PLO) and Palestinian Authority (PA) officials seek the support of the United States in peace efforts, to require such officials—
 (A)to fully recognize the 1993 Israel-PLO Declaration of Principles, or Oslo Accords, as legitimate and as the basis for the peace negotiations; and
 (B)to acknowledge Israel’s right to exist and Israel’s historical land claims. 